Missouri Court of Appeals
                            Southern District


FEBRUARY 27, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33326

     Re:   CLEO M. LOLLAR,
           Plaintiff-Respondent,
           v.
           ROBERT CAMERON and DIANE
           CAMERON, Defendants-Appellants.

2.   Case No. SD33225

     Re:   JAMES BRUCE MATTHEW,
           Appellant,
           vs.
           LARRY McCULLOUGH and
           MARY McCULLOUGH,
           Respondents.